Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 11, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2017-0130495; Wheeler et al.) in view of D2 (US 2009-0108607; Browne et al.) Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a method, comprising: 
receiving, by a first processor from a second processor, a command to operate at least one door of a vehicle (the dedicated processor of the controller defines the first processor, and another processor defines the second processor; the first processor receives a command such as, input signal, from the second processor; ¶ 0064); and 
actuating, by the first processor in response to the command, an assist handle to move between a first position and a second position, the first and the second positions located in a vicinity of the door (lacks disclosure).  
	Browne teaches an assist handle (grab handle 12), which upon receipt of an activation signal moves from first position to second position (¶ 0008; Figures 2A-2C), and the first and second positions of the assist handle 12 are located in a vicinity of the door (¶ 0003, 0047; Figures 1-2) to facilitate utilization of the assist handle when in use (extended position, Figure 2C.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of actuating, by the first processor in response to the command, an assist handle to move between a first position and a second position, the first and the second positions located in a vicinity of the door in D1 as taught by D2 since the claimed invention is merely a combination of known method (such as providing a method to actuate the grab handle), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for controlling of the grab handle when in use.       

As to claim 3, the combination teaches the method of claim 1, wherein the command comprises a first command to open the at least one door, and wherein the moving of the assist handle 12 comprises deploying the assist hand from the first position to the second position in which the assist handle is capable of being utilized by a passenger of the vehicle to enter or exit the vehicle through the at least one door (Figures 1-2; ¶ 0003, 0008 of D2.)  

As to claim 4, the combination teaches the method of claim 3, wherein the assist handle is invisible to the passenger from the first position (the assist handle 154 is concealed behind the flap 152 when in retracted position; Figure 6; ¶ 0072 of D2.)  

As to claim 5, the combination teaches method of claim 3, wherein the first position is embedded in or connected with a body side, a roof panel, a headliner, a seat or the at least one door of the vehicle (Figures 2A, 5A, and 6; ¶ 0066 of D2.) 
 
As to claim 6, the combination teaches the method of claim 1, wherein the command comprises a second command to close the at least one door (at 1030 the DHC is closed by a signal; ¶ 0080; Figure 10 of D1), and wherein the moving of the assist handle comprises retracting the assist handle from the second position to the first position (deactivation of SMA wire 44, moves the assist handle 12 form extended position to retracted position; ¶ 0062 of D2.)  

As to claim 7, the combination teaches the method of claim 1, wherein the command to operate the door is received wirelessly by the second processor from a key fob associated with the vehicle before the receiving of the command by the first processor from the second processor (in D1 the vehicle controller can be a wireless component to communicate with the vehicle’s control system, 724, to operate the assist handle; ¶ 0073.)  

As to claim 8, the combination teaches the method of claim 1, wherein the moving of the assist handle between the first and second positions comprises moving the assist handle between the first and second positions translationally or rotationally (the assist handle 52 translationally moves from first position to second position from roof line 54; ¶ 0066; Figure 5.)  
As to claim 11, D1 discloses an automated grab handle implementable in a vehicle, comprising: 
a handle (lacks disclosure); 
an actuator (lacks disclosure);  21WO 2019/017923PCT/US2017/042667 
a transmission mechanism (lacks disclosure) coupled between the handle and the actuator; and 
an electronic control unit (ECU) to control, based on an input received by the ECU, the actuator to move the handle via the transmission mechanism between a first position and a second position (the dedicated processor of the controller a command such as, input signal, from another processor; ¶ 0064); and 
wherein the input comprises a command to operate at least one door of the vehicle (the dedicated processor controls the associated door; ¶ 0064.)  
	Browne teaches an assist handle (grab handle 12) disposed in a vicinity of a door (¶ 0003, 0047; Figures 1-2), an actuator (¶ 0070), and a transmission mechanism (return mechanism; ¶ 0070). When an activation signal is sent from one processor to the other processor, the active material 56 moves the assist handle from first position retracted) to second position ([extended]; ¶ 0008; Figures 2A-2C) to facilitate utilization of the handle when in use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a handle, an actuator, and a transmission mechanism in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a handle, an actuator, and a transmission mechanism), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for controlling of the grab handle when in use.       
D1 modified with features of D2 teaches the limitation “the actuator to move the handle via the transmission mechanism between a first position and a second position.” 
Thus, D1 modified withD2 teaches all the claimed limitations.

As to claim 14, the combination teaches the automated grab handle of claim 11, wherein the command comprises a first command to open the at least one door (the dedicated processor designed to control associated door; ¶ 0064 of D1), and wherein the actuator moves the handle from the first position to the second position in which the handle is capable of being utilized by a passenger of the vehicle to enter or exit the vehicle through the at least one door (when D1 combined with features of D2 as shown in claim 11, the actuator moves the handle from the first position to the second position in which the handle is capable of being utilized by a passenger of the vehicle to enter or exit the vehicle through the at least one door.)  
Browne teaches an assist handle (grab handle 12) disposed in a vicinity of a door (¶ 0003, 0047; Figures 1-2), an actuator (¶ 0070), and a transmission mechanism (return mechanism; ¶ 0070). When an activation signal is sent from one processor to the other processor, the active material 56 moves the assist handle from first position retracted) to second position ([extended]; ¶ 0008; Figures 2A-2C) to facilitate utilization of the handle when in use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a handle, an actuator, and a transmission mechanism in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a handle, an actuator, and a transmission mechanism), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for controlling of the grab handle when in use.       

As to claim 15, the combination teaches the automated grab handle of claim 14, wherein the handle is invisible to the passenger from the first position (the assist handle 154 is concealed behind the flap 152 when in retracted position; Figure 6; ¶ 0072 of D2.)  
  
 As to claim 16, the combination teaches the automated grab handle of claim 14, wherein the first position is embedded in or connected with a body side, a roof panel, a headliner, a seat or the at least one door of the vehicle (Figures 2A, 5A, and 6; ¶ 0066 of D2.) 
  
As to claim 17, the combination teaches the automated grab handle of claim 11, wherein the command comprises a second command to close the at least one door (at 1030 the DHC is closed by a signal; ¶ 0080; Figure 10 of D1), and wherein the moving of the assist handle comprises retracting the assist handle from the second position to the first position (deactivation of SMA wire 44, moves the assist handle 12 form extended position to retracted position; ¶ 0062 of D2.)  

 
As to claim 18, the combination teaches the automated grab handle of claim 11, wherein the actuator moves the handle between the first and second positions translationally or rotationally (when activated, the assist handle 52 translationally moves from first position to second position from roof line 54; ¶ 0066; Figure 5 of D2.)  
  
Claim(s) 2, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2017-0130495; Wheeler et al.) and D2 (US 2009-0108607; Browne et al.) and in view of D3 (CN 106555522; applicant admitted prior art). Claim(s) is/are rejected as shown below. 
As to claim 2, D1 discloses the method of claim 1, wherein the first processor (¶ 0064; dedicated processor) comprises an electronic control unit (ECU) of the vehicle, wherein the second processor (¶ 0064; another processor) comprises a body control module (BCM) of the vehicle, and wherein the ECU is configured to actuate, in response to the command received from the BCM, an actuator and a transmission mechanism coupled between the actuator and the assist handle to move the assist handle.  
D3 teaches a vehicle door lock with an ECU and a BCM (p 6, paragraphs 2-4), where the BCM receives a lock setting signal from CAN to the door lift glass has risen to the closed state and ECU locks the door after receiving the signal from CAN. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching id D3 in D1 such that the two processors of D1 can be specified as ECU and BCM respectively, since the claimed invention is merely a combination of known elements (such as providing ECU and BCM), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective controlling of the assist handle.      
	The combination teaches the limitation “wherein the ECU is configured to actuate, in response to the command received from the BCM, an actuator and a transmission mechanism coupled between the actuator and the assist handle to move the assist handle.”  

As to claim 12, D3 teaches a vehicle door lock with an ECU and a BCM (p 6, paragraphs 2-4), where the BCM receives a lock setting signal from CAN to the door lift glass has risen to the closed state and ECU locks the door after receiving the signal from CAN. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching id D3 in D1 such that the two processors of D1 can be specified as ECU and BCM respectively, since the claimed invention is merely a combination of known elements (such as providing ECU and BCM), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective controlling of the assist handle.      
	The combination teaches the limitation “wherein the input is received by the ECU from a body control module (BCM) of the vehicle, and wherein both the ECU and the BCM are disposed in or on the vehicle.”  


As to claim 13, D1 discloses the automated grab handle of claim 12, wherein the input is received wirelessly by the BCM from a key fob associated with the vehicle the vehicle controller can be a wireless component to communicate with the vehicle’s control system, 724, to operate the assist handle; ¶ 0073.)  
  
 
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2017-0130495; Wheeler et al.) and D2 (US 2009-0108607; Browne et al.) and in view of D4 (US 7,032,953; Rangnekar et al.) Claim(s) is/are rejected as shown below. 
As to claim 9, D4 teaches a vehicle with front and rear door on each side of the vehicle (Col.3, L45-46; Figures 1-3) to ingress and egress the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one door comprises at least two doors disposed on a same side of the vehicle and next to one another, and wherein no more than one opening is resulted on the same side for a passenger to enter or exit the vehicle when the at least two doors are opened in D1 as taught by D4 since the claimed invention is merely a combination of known elements (such as having two doors with no more than one opening), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for providing one opening with two doors. The combination of D1, D2 and D4 teaches the claimed limitations.       

As to claim 19, D4 teaches a vehicle with front and rear door on each side of the vehicle (Col.3, L45-46; Figures 1-3) to ingress and egress the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in D1 at least one door comprises at least two doors disposed on a same side of the vehicle and next to one another, and wherein no more than one opening is resulted on the same side for a passenger to enter or exit the vehicle when the at least two doors are opened as taught by D4 since the claimed invention is merely a combination of known elements (such as having two doors with no more than one opening), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for providing one opening with two doors. The combination of D1, D2 and D4 teaches the claimed limitations.       

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2017-0130495; Wheeler et al.) and D2 (US 2009-0108607; Browne et al.) and in view of D5 (US 2017-0075358; Zhang). Claim(s) is/are rejected as shown below. 
As to claim 10, D5 discloses an autonomous ride-sharing vehicle (self-driving car with ride sharing; ¶ 0007-0009) with a system that determines at least one first candidate car from the multiple self-driving cars based the input data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teaching of D5 since the claimed invention is merely a combination of known elements (such as providing a system for autonomous ride-sharing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for autonomous ride sharing system with automated assist handle.        

As to claim 10, D5 discloses an autonomous ride-sharing vehicle (self-driving car with ride sharing; ¶ 0007-0009) with a system that determines at least one first candidate car from the multiple self-driving cars based the input data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 with teaching of D5 since the claimed invention is merely a combination of known elements (such as providing a system for autonomous ride-sharing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for autonomous ride sharing system with automated assist handle.        

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675